Citation Nr: 0925973	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).
 
The Veteran stated, in a communication received in May 2006, 
that he wished to "withdraw" his claim for service 
connection for hepatitis C.  The Veteran did not submit a 
perfected substantive appeal as to that issue before VA 
received the statement withdrawing the issue.  The Board has 
no jurisdiction over any aspect of a claim of entitlement to 
service connection for hepatitis C.


FINDINGS OF FACT

1.  The competent medical evidence reflects that it is less 
likely than not that the Veteran's current tinnitus is 
related to his military service.

2.  The Veteran's statements that he developed tinnitus in 
service and had tinnitus chronically thereafter are not 
credible.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he was only exposed to hazardous 
noise in service, with no post-service exposure to 
significant levels of noise, so his tinnitus must be related 
to that in-service noise exposure.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, soon after the Veteran submitted his July 2004 
claim, the RO notified him, in an August 2004 letter, of the 
criteria for establishing service connection and of the 
evidence necessary to substantiate a claim for service 
connection.  This letter was provided prior to the initial 
unfavorable determination.  While the notice provided did not 
include any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denials of 
service connection, the Veteran is not prejudiced by the 
failure to provide him that further information. 

The Veteran's responses to communications from VA establish 
that he had a full and fair opportunity to submit or identify 
any evidence which might be relevant to his claims for 
service connection.  The duty to notify the Veteran has been 
met; to the extent that there may have been any defect in the 
notices to the Veteran, the Veteran has not demonstrated or 
argued that such defect resulted in prejudice to the Veteran.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records are associated with the 
claims file.  VA treatment records, including more than 300 
pages of electronic VA clinical records, are associated with 
the claims file.  The Veteran has identified a few private 
providers, and the records from those providers have been 
associated with the claims file.  

The Veteran has been afforded VA audiologic examination, and 
an opinion regarding the relationship between the Veteran's 
current tinnitus and his military service has been provided.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim at issue.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of either claim addressed in the 
decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law and regulations applicable to claims for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss and tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

The Veteran's service treatment records disclose no complaint 
of tinnitus.  In the portion of the Report of Medical History 
that Veteran himself filled out at the time of his December 
1969 separation examination, the Veteran denied having ear 
trouble.  

Record of the Veteran's psychiatric treatment from 1990 
through 1992 reflect, as to post-service employment, that the 
Veteran reported that he worked in a turkey plant, apparently 
in maintenance, in 1990.  In 1992, he worked at a door 
factory as a laborer, and later in 1992 he returned to a 
foundry at which he had previously worked, off and on, for 
nearly 15 years.  From 1972 to 1982, the Veteran worked as a 
machine operator for Georgia Pacific Tree Company.  The 
Veteran did not report problems with tinnitus during this 
psychiatric treatment, although he did report other signs and 
symptoms of medical disorders.

The Veteran did also not report tinnitus at the time of a 
November 1992 VA examination.  At the time of private 
psychiatric hospitalization in July 2000, the Veteran 
reported vision problems, but did not report tinnitus.  
During May 2004 VA hospitalization, the Veteran told his 
assigned nurse that he was tired because he had ringing in 
his ears that started the day before.  Later that day, the 
Veteran reported that he had ringing in his ears for some 
time.  The records disclose that the Veteran's treating 
physicians were advised that the Veteran had reported 
tinnitus.  In June 2004, the Veteran reported that he heard 
"ringing" near the back of his head.  He reported that he 
had had similar symptoms since he worked with artillery in 
Vietnam, and stated that the symptoms had worsened since his 
hospital admission.  

On VA examination conducted in January 2005, the clinician 
discussed the review of the Veteran's service treatment 
records, which disclosed no complaint or report of tinnitus.  
The Veteran reported that he wore ear protection when he 
worked in a textile plant post-service, and reported that his 
employment with Georgia Pacific was in a non-noisy area.  The 
Veteran reported some work as a roofer.  He reported that the 
foundry where he worked for several years was not noisy.  He 
worked in construction and maintenance at Seymour Johnson Air 
Force Base, he indicated.  He had no recreational exposure to 
noise.  The Veteran again reported that the ringing was at 
the back of his head, not in his ears.  The examiner 
concluded that it was less likely than not the Veteran's 
current tinnitus was related to exposure to noise while in 
military service.  

The Veteran contends that service connection for tinnitus is 
being denied because he reports the sound or ringing as being 
at the back of his head instead of in his ears.  The examiner 
explained that the rationale for the conclusion that the 
Veteran's current tinnitus is unrelated to service included 
the fact that the Veteran's hearing was normal on discharge, 
and did not disclose the type of high-frequency hearing loss 
often associated with tinnitus.  The examiner also noted that 
the Veteran did not report tinnitus in service.   

The Veteran has provided differing accounts of when he first 
noted tinnitus.  Inpatient VA treatment records in 2004 
reflect that the Veteran reported tinnitus which had just 
started the day before, but the Veteran also reported, on 
that same date, that he had experienced tinnitus for "some" 
time, but the Veteran reported also that he had had some 
tinnitus ever since Vietnam, but that it was now growing 
worse.  The Veteran's VA clinical records since May 2004 
reflect continuation of the assignment of a diagnosis of 
tinnitus.  

The Veteran's statements as to when he first noticed tinnitus 
are conflicting.  However, the objective evidence establishes 
that the Veteran did not report tinnitus to any medical 
professional until May 2004.  The Veteran thereafter sought 
service connection for tinnitus by a claim submitted in July 
2004.  The credible evidence of record establishes that at 
least 30 years elapsed after the Veteran's service before he 
reported tinnitus.  Because the Veteran did not report 
tinnitus prior to May 2004, the Board finds that the 
Veteran's current statements that he has experienced tinnitus 
chronically since service are not credible.

The Veteran contends that his only exposure to hazardous 
noise was his exposure to artillery firing noise in service.  
The Veteran has stated that his post-service employment was 
all in low-noise environments.  He has further stated that he 
used ear plugs as noise protection in one post-service job 
that was noisy.  The Veteran is competent to report what 
types of work he performed.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As noted above, the evidence 
discloses that the Veteran held a variety of jobs, primarily 
manual labor jobs, including construction, roofing, and 
maintenance jobs, as well as work in a foundry, in a door 
factory, and on an Air Force Base.  The Veteran has stated 
that he used ear protection in only one post-service job.  

The Board finds that the Veteran is not competent to assess 
whether post-service employment noise did or did not affect 
the acoustic nerve or caused tinnitus.  The Veteran has not 
provided any evidence that he has special training or 
education about the effects of noise of certain types or what 
effect certain levels of noise have on the development of 
tinnitus.  The Veteran's statements that his only exposure to 
hazardous noise levels was in service are not competent 
medical evidence to establish that his tinnitus must result 
from his military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The medical opinion of record is the only competent medical 
evidence as to the etiology of the Veteran's tinnitus.  This 
opinion establishes that it is unlikely that the Veteran's 
current tinnitus is related to his military service.  This 
opinion places the preponderance of the evidence against the 
claim.  The Veteran's statements that he has experienced 
tinnitus continuously since service are not credible, as 
discussed above.  The Veteran's statements that his tinnitus 
must be attributed to in-service noise exposure, because 
there was no post-service exposure to hazardous noises, is 
not competent to establish the etiology of tinnitus.  

Because the Veteran's statements lack credibility or 
competence, the Veteran's statements, which are the only 
favorable evidence of record, are not in equipoise against 
the competent and credible unfavorable medical opinion.  
There is no reasonable doubt to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for tinnitus is denied.




____________________________________________
MICHAEL MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


